Citation Nr: 1637100	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from June 2004 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a September 2015 rating decision, the RO granted service connection for the Veteran's sleep apnea.  Thus, this issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for narcolepsy.  Unfortunately, the Board finds that further development is needed prior to adjudicating the Veteran's claim.  

The Veteran's service treatment records show complaints of sleeping difficulties, and a polysomnography was performed in March 2007 with the results noted as narcolepsy vs. idiopathic hypersomnia.  A July 2007 "Line of Duty Determination" shows that excessive daytime somnolence and loud snoring was incurred in the line of duty.  June to November 2007 records further reveal a diagnosis of narcolepsy.  However, in December 2007, the Veteran was seen by Dr. S.S., who concluded that the Veteran does not have narcolepsy or idiopathy hypersomnolence.  Dr. S.S. attributed the Veteran's poor sleep hygiene to his underlying psychiatric diagnosis.  

Post-service treatment records do not reflect a diagnosis of narcolepsy.  The Veteran was afforded a VA examination in August 2008.  The examiner did not review the Veteran's service medical records.  After performing a neurological examination, the examiner assessed insomnia with sleep deprivation phenomena.  The examiner stated that he does not "think" the Veteran has narcolepsy.  Instead, the examiner opined that the Veteran may have obstructive sleep apnea.  He further noted that a formal sleep study would be useful in establishing a diagnosis.  The Veteran underwent a private polysomnography in March 2015.  The diagnosis was obstructive sleep apnea.  

The August 2008 VA examiner also stated that he does not "think" the Veteran has narcolepsy.  The Board finds the examiner's opinion inadequate.  The examiner failed to review the Veteran's service medical records and provided an opinion that is speculative in nature.  While the formal sleep study he recommended diagnosed obstructive sleep apnea, a supplemental medical opinion is necessary.  

Since the record is being returned, it should be updated to include any outstanding treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Please contact the Veteran and obtain the names, addresses, and approximate dates of any outstanding treatment records for all medical care providers, VA and non-VA, that treated the Veteran for his narcolepsy.  After obtaining any necessary releases, those treatment records not already associated with the record should be obtained and associated with the record.

2. Please schedule the Veteran for a supplemental medical opinion (with examination only if deemed necessary by the opinion provider) to determine whether the Veteran has narcolepsy, and, if so, its likely etiology.  The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address:

a. Has the Veteran had a diagnosis of narcolepsy at any time since he filed his claim in July 2008?
b. If the answer to (a) is "yes," it at least as likely as not (a 50 percent probability or greater) that such narcolepsy originated in service or is otherwise attributable to service?  The examiner should consider and discuss as necessary the Veteran's service medical records which show a diagnosis of narcolepsy.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Please, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




